Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2022

                                       No. 04-22-00093-CV

                                      Donald W. TAYLOR,
                                           Appellant

                                                 v.

       THE RENEGADE RANCH SUBDIVISION ARCHITECTURAL REVIEW
   COMMITTEE MEMBERS and Treasure: Brian and Dixon Schultz, Kevin and Cynthia
  Gallagher, Secondary Committee Member, Co-Treasure Jeffrey C. and Vada Michelle Pitts,
                                     Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 16772
                           Honorable Dennis Powell, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due July 25, 2022. Appellant’s first motion for extension
of time was granted, extending the deadline for filing the brief to August 24, 2022. On August
23, 2022, appellant filed a motion requesting an additional extension of time to file the brief until
September 23, 2022, for a total extension of 60 days, and we granted appellant’s motion.

       On September 21, 2022, appellant filed a third motion for extension of time requesting an
additional 90 days to file the brief. After consideration, we GRANT the motion IN PART and
ORDER appellant to file his brief by OCTOBER 23, 2022. Appellant is advised that no
further extensions of time will be granted absent extraordinary circumstances.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court